UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-33387 GSI Technology,Inc. (Exact name of registrant as specified in its charter) Delaware 77-0398779 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1213 Elko Drive Sunnyvale, California 94089 (Address of principal executive offices, zip code) (408)331-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The number of shares of the registrant’s common stock outstanding as of July31, 2013: 27,540,010 GSI TECHNOLOGY,INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED JUNE30, 2013 Page PARTI — FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PARTII — OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signatures 37 ExhibitIndex 38 i PARTI — FINANCIAL INFORMATION Item 1. Financial Statements GSI TECHNOLOGY,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, March 31, (In thousands, except share and per share amounts) ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Long-term investments Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued expenses and other liabilities Deferred revenue Total current liabilities Income taxes payable Total liabilities Commitments and contingencies (Note6) Stockholders' equity: Preferred stock: $0.001 par value authorized: 5,000,000 shares; issued and outstanding: none - - Common Stock: $0.001 par value authorized: 150,000,000 shares; issued and outstanding: 27,357,797 and 27,065,209 shares, respectively 27 27 Additional paid-in capital Accumulated other comprehensive income ) 45 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 GSI TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, (In thousands, except per share amounts) Net revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income (loss) from operations ) Interest income, net Other income (expense), net 6 12 Income (loss) before income taxes ) Provision for income taxes 11 96 Net income (loss) $ ) $ Net income (loss) per share: Basic $ ) $ Diluted $ ) $ Weighted average shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GSI TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, (In thousands) Net income (loss) $ ) $ Net unrealized loss on available-for-sale investments, net of tax ) ) Comprehensive net income (loss) $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 GSI TECHNOLOGY,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended June 30, (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Allowance for sales returns, doubtful accounts and other ) 21 Provision for excess and obsolete inventories Depreciation and amortization Stock-based compensation Deferred income taxes Windfall tax benefits from stock options exercised ) (5
